IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,          : No. 51 EM 2018
                                        :
                     Respondent         :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 AQUIL JOHNSON,                         :
                                        :
                     Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Application for Extraordinary

Jurisdiction is DENIED.